Citation Nr: 1713965	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo, to include as secondary to service-connected hearing loss and/or tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file is with the St. Petersburg, Florida RO.

In his January 2016 substantive appeal (VA Form 9), the Veteran asked to testify at a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled in February 2017; however, the Veteran withdrew his request for a hearing in January 2017.  Therefore, this issue is properly before the Board.  See 38 C.F.R. § 20.704 (2016).

Additional evidence has been associated with the Veteran's claims file since the last issuance of the Statement of the Case (SOC).  The Veteran waived RO consideration of such evidence.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's benign paroxysmal position vertigo (BPPV) is related to an injury in service.



CONCLUSION OF LAW

The criteria for service connection for benign paroxysmal positional vertigo have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1) (2016).

As the Board's decision is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims. 

II.  Service Connection

The Veteran seeks entitlement to service connection for benign paroxysmal positional vertigo (BPPV or vertigo).  He contends that his vertigo is secondary to his service-connected hearing loss and tinnitus disabilities.  As discussed below however, the evidence of record favors a finding that the Veteran's vertigo is related to in-service injury to his ears, and that service connection may be awarded on a direct basis.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).



Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not contain any complaints, treatment, or diagnoses related to vertigo.  On separation, the Veteran did not report experiencing vertigo.  His DD-214 indicates that his primary military occupational specialty (MOS) was Light Weapons Infantryman, and he also was a rifle sharpshooter.  

VA treatment records from March 2011 indicate that the Veteran complained of dizziness starting after he went to see a dentist.  He reported that he had dizziness when looking up or getting up in the morning, when he laid down to go to bed at night, and when he turned to his right side.  The spells would last up to a few minutes at a time and made him feel sick to his stomach.  The assessment was positional vertigo. 

The Veteran was afforded a VA examination in March 2015.  The examiner opined that the Veteran's vertigo was less likely than not caused by his hearing loss or tinnitus as vertigo can occur separately and there is a time void with hearing loss and the onset of his benign paroxysmal positional vertigo.

An April 2015 ear condition disability benefits questionnaire from the Veteran's private physician notes a diagnosis of BPPV.

VA treatment records from April 2015 document that the Veteran reported chronic vertigo since release from service.  He stated that he experienced vertigo since service and believed it was related to his time spent as a personal carrier using a 50 caliber machine gun.  The examiner noted that the Veteran was diagnosed with BPPV since 2011 and that it occurred at least 1-4 times a month and was associated with gait disturbance, bilateral hearing loss, and bilateral tinnitus.  

VA treatment records from April 2016 indicate that the Veteran reported experiencing vertigo since 1963.  He recalled having trauma to his right eardrum which caused tinnitus in that ear.  The examiner noted that the vertigo has been "on and off" and affected the Veteran's sleep.

VA treatment records from June 2016 indicate that the Veteran had significant chronic tinnitus from his military career and subsequent BPPV.  The examiner stated "it is difficult to say if his BPPV is a direct result of the injury to his ear from his military service.  However, it is difficult to say that it has not contributed to his problem.  This seems to cause significant problems for [the Veteran] including anxiety and some degree of insomnia."

A private medical opinion from August 2016 indicates that the Veteran reported having vertigo since 1963.  He reported being exposed to repetitive loud noise during the course of his Army service.  The examiner noted that the Veteran has documented hearing loss, tinnitus, and damage to the tympanic membrane which is related to concussive pressure per history.  The examiner stated that vertigo is multifactorial and she believes that the Veteran's vertigo is related to his injuries to his inner ear related to noise and concussive forces from exposure to heavy armament during service.

In a January 2017 statement, the Veteran stated that he began to get vertigo after leaving the Army and he believes it is related to being exposed to acoustic trauma from 50 caliber machine guns during service.  He stated that he has been to five different doctors who said his vertigo was caused by being around excessive gunfire in service.  

The Veteran's claims file does not contain any record of him being exposed to heavy armament post-service.

At the outset, the Board notes that the Veteran has a current diagnosis of BPPV, and finds that the Veteran's MOS of Weapons Infantryman and as a rifle sharpshooter would have duties that would likely involve exposure to loud noises in service.  Indeed, VA has already acknowledged as much, in awarding service-connection for hearing loss and tinnitus disabilities already.

Thus, the only question at issue is whether there is a nexus between the Veteran's vertigo and his in-service noise exposure, or whether the Veteran's vertigo is caused by his service-connected hearing loss and/or tinnitus.

There is one medical opinion of record regarding direct service connection.  Specifically, in August 2016, the Veteran's private physician opined that vertigo is multifactorial and she believes that his vertigo is related to his injuries to his inner ear related to noise and concussive forces from exposure to heavy armament in service.

The Board notes that the August 2016 examiner seems to have relied on the Veteran's reports of having vertigo since service and being exposed to heavy armament in service.  There is nothing in the Veteran's file to suggest that he experienced excessive heavy noise exposure post-service and the Veteran has consistently stated that he experienced vertigo since service.  The Board acknowledges that in March 2011, VA treatment records indicate that the Veteran had dizziness after leaving the dentist.  However, the records do not state that was his first time experiencing dizziness and indeed, VA records support that the Veteran's dizziness (vertigo) is "on and off."  The Veteran is competent to state that he has had vertigo since service and as there is nothing in the evidence of record to suggest otherwise.  The Board accepts the Veteran's competent statements as credible.  Thus, the Board also finds the August 2016 private examiner's opinion highly probative as the examiner considered the Veteran's lay statements, his medical history, and provided a clear conclusion with supporting data.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board also finds the opinion of the June 2016 VA examiner which states that "it is difficult to say if [the Veteran's] BPPV is a direct result of the injury to his ear from his military service.  However, it is difficult to say that it has not contributed to his problem" probative as it suggests a nexus could not be ruled out.

The Board acknowledges the March 2015 VA examiner's opinion that the Veteran's vertigo is less likely than not caused by the Veteran's service-connected hearing loss; however, the Board need not address secondary service connection as the Veteran has established a nexus between his in-service injury and his vertigo on a direct basis.

Therefore, resolving all remaining doubt in the Veteran's favor, the Board finds that entitlement to service connection on a direct basis is warranted.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for benign paroxysmal positional vertigo is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


